Case:20-11841-KHT Doc#:7 Filed:03/12/20   Entered:03/12/20 18:10:31 Page1 of 9
          Case:20-11841-KHT
              CO.  FILE DEPT. Doc#:7
                              CLOCK VCHR.Filed:03/12/20
                                          NO.  070                                Entered:03/12/20 18:10:31 Page2 of 9
               2CE     000119     005100              0000090012   1                   Earnings Statement
               SHAMROCK          PAINTING     INC.                                     Period Beginning:       02/17/2020
               1277 S CHEROKEE             STREET                                      Period Ending:          02/23/2020
               DENVER,COLORADO               80223-3206                                Pay Date:               02/28/2020



               Taxable Marital Status:      Married                                        JOSHUA J FRASHUER
               Exemptions/Allowances:                                                      23402 E CHENANGO PL
                 Federal:           6
                 CO:                6
                                                                                           AURORA CO 80016



                        rate        hours         this period          year to date    Other Benefits and
Regular          27 0000           30 00               810 00             6 261 00                                   this period   total to date
              Gross Pay                               $810 00             6 261 00     Total Work Hrs                    30 00


              Statutory                                                                BASIS OF PAY: HOURLY
              Federal Income Tax                       -8   50               98   54
              Social Security Tax                     -50   22              388   18
              Medicare Tax                            -11   74               90   78
              CO State Income Tax                     -30   38              126   83


              Garnishment                             -177 29               573 35

              Net Pay                                 $531 87
              CHECKING                                -531 87

              Net Check                                $0 00


                Your federal taxable wages this period are $810 00




                                                                                                                                     2000 A DP, LLC




               SHAMROCK PAINTING INC                                                   Advice number:                00000090012
               1277 S CHEROKEE STREET                                                  Pay date:                     02/28/2020
               DENVER COLORADO 80223-3206



               Deposited       to the account of                                       account number      transit     ABA                amount
               JOSHUA J FRASHUER                                                       xxxxxx9324          xxxx xxxx                     $531 87




                                                                                                    NON-NEGOTIABLE
          Case:20-11841-KHT
              CO.  FILE DEPT. Doc#:7
                              CLOCK VCHR.Filed:03/12/20
                                          NO.  070                                Entered:03/12/20 18:10:31 Page3 of 9
               2CE     000119     005100              0000080012   1                   Earnings Statement
               SHAMROCK          PAINTING     INC.                                     Period Beginning:       02/10/2020
               1277 S CHEROKEE             STREET                                      Period Ending:          02/16/2020
               DENVER,COLORADO               80223-3206                                Pay Date:               02/21/2020



               Taxable Marital Status:      Married                                        JOSHUA J FRASHUER
               Exemptions/Allowances:                                                      23402 E CHENANGO PL
                 Federal:           6
                 CO:                6
                                                                                           AURORA CO 80016



                        rate        hours         this period          year to date    Other Benefits and
Regular          23 0000            8 00               184 00             5 451 00                                   this period   total to date
Regular          27 0000           30 00               810 00                          Total Work Hrs                    38 00
              Gross Pay                               $994 00             5 451 00
                                                                                       BASIS OF PAY: HOURLY
              Statutory
              Federal Income Tax                      -26   90               90   04
              Social Security Tax                     -61   63              337   96
              Medicare Tax                            -14   41               79   04
              CO State Income Tax                     -38   90               96   45


              Garnishment                             -213 04               396 06

              Net Pay                                 $639 12
              CHECKING                                -639 12

              Net Check                                $0 00


                Your federal taxable wages this period are $994 00




                                                                                                                                     2000 A DP, LLC




               SHAMROCK PAINTING INC                                                   Advice number:                00000080012
               1277 S CHEROKEE STREET                                                  Pay date:                     02/21/2020
               DENVER COLORADO 80223-3206



               Deposited       to the account of                                       account number      transit     ABA                amount
               JOSHUA J FRASHUER                                                       xxxxxx9324          xxxx xxxx                     $639 12




                                                                                                    NON-NEGOTIABLE
          Case:20-11841-KHT
              CO.  FILE DEPT. Doc#:7
                              CLOCK VCHR.Filed:03/12/20
                                          NO.  070                                Entered:03/12/20 18:10:31 Page4 of 9
               2CE     000119     005100              0000070010   1                   Earnings Statement
               SHAMROCK          PAINTING     INC.                                     Period Beginning:       02/03/2020
               1277 S CHEROKEE             STREET                                      Period Ending:          02/09/2020
               DENVER,COLORADO               80223-3206                                Pay Date:               02/14/2020



               Taxable Marital Status:      Married                                        JOSHUA J FRASHUER
               Exemptions/Allowances:                                                      23402 E CHENANGO PL
                 Federal:           6
                 CO:                6
                                                                                           AURORA CO 80016



                        rate        hours         this period          year to date    Other Benefits and
Regular          23 0000            2 75               63 25              4 457 00                                   this period   total to date
              Gross Pay                               $63 25              4 457 00     Total Work Hrs                     2 75


              Statutory                                                                BASIS OF PAY: HOURLY
              Social Security Tax                      -3 92                276   33
              Medicare Tax                             -0 92                 64   63
              Federal Income Tax                                             63   14
              CO State Income Tax                                            57   55


              Garnishment                                                   183 02

              Net Pay                                 $58 41
              CHECKING                                -58 41

              Net Check                                $0 00


                Your federal taxable wages this period are $63 25




                                                                                                                                     2000 A DP, LLC




               SHAMROCK PAINTING INC                                                   Advice number:                00000070010
               1277 S CHEROKEE STREET                                                  Pay date:                     02/14/2020
               DENVER COLORADO 80223-3206



               Deposited       to the account of                                       account number      transit     ABA                amount
               JOSHUA J FRASHUER                                                       xxxxxx9324          xxxx xxxx                        $58 41




                                                                                                    NON-NEGOTIABLE
          Case:20-11841-KHT
              CO.  FILE DEPT. Doc#:7
                              CLOCK VCHR.Filed:03/12/20
                                          NO.  070                                Entered:03/12/20 18:10:31 Page5 of 9
               2CE     000119     005100              0000060010   1                   Earnings Statement
               SHAMROCK          PAINTING     INC.                                     Period Beginning:       01/27/2020
               1277 S CHEROKEE             STREET                                      Period Ending:          02/02/2020
               DENVER,COLORADO               80223-3206                                Pay Date:               02/07/2020



               Taxable Marital Status:      Married                                        JOSHUA J FRASHUER
               Exemptions/Allowances:                                                      23402 E CHENANGO PL
                 Federal:           6
                 CO:                6
                                                                                           AURORA CO 80016



                        rate        hours         this period          year to date    Other Benefits and
Regular          23 0000           36 50               839 50             4 393 75                                   this period   total to date
              Gross Pay                               $839 50             4 393 75     Total Work Hrs                    36 50


              Statutory                                                                BASIS OF PAY: HOURLY
              Federal Income Tax                      -11   45               63   14
              Social Security Tax                     -52   05              272   41
              Medicare Tax                            -12   17               63   71
              CO State Income Tax                     -31   75               57   55


              Garnishment                             -183 02               183 02

              Net Pay                                 $549 06
              CHECKING                                -549 06

              Net Check                                $0 00


                Your federal taxable wages this period are $839 50




                                                                                                                                     2000 A DP, LLC




               SHAMROCK PAINTING INC                                                   Advice number:                00000060010
               1277 S CHEROKEE STREET                                                  Pay date:                     02/07/2020
               DENVER COLORADO 80223-3206



               Deposited       to the account of                                       account number      transit     ABA                amount
               JOSHUA J FRASHUER                                                       xxxxxx9324          xxxx xxxx                     $549 06




                                                                                                    NON-NEGOTIABLE
          Case:20-11841-KHT
              CO.  FILE DEPT. Doc#:7
                              CLOCK VCHR.Filed:03/12/20
                                          NO.  070                                Entered:03/12/20 18:10:31 Page6 of 9
               2CE     000119     005100              0000050010   1                   Earnings Statement
               SHAMROCK          PAINTING     INC.                                     Period Beginning:       01/20/2020
               1277 S CHEROKEE             STREET                                      Period Ending:          01/26/2020
               DENVER,COLORADO               80223-3206                                Pay Date:               01/31/2020



               Taxable Marital Status:      Married                                        JOSHUA J FRASHUER
               Exemptions/Allowances:                                                      23402 E CHENANGO PL
                 Federal:           6
                 CO:                6
                                                                                           AURORA CO 80016



                        rate        hours         this period          year to date    Other Benefits and
Regular          23 0000           39 75               914 25             3 554 25                                   this period   total to date
              Gross Pay                               $914 25             3 554 25     Total Work Hrs                    39 75


              Statutory                                                                BASIS OF PAY: HOURLY
              Federal Income Tax                      -18   93               51   69
              Social Security Tax                     -56   68              220   36
              Medicare Tax                            -13   26               51   54
              CO State Income Tax                      -9   39               25   80

              Net Pay                                 $815 99
              CHECKING                                -815 99

              Net Check                                $0 00


                Your federal taxable wages this period are $914 25




                                                                                                                                     2000 A DP, LLC




               SHAMROCK PAINTING INC                                                   Advice number:                00000050010
               1277 S CHEROKEE STREET                                                  Pay date:                     01/31/2020
               DENVER COLORADO 80223-3206



               Deposited       to the account of                                       account number      transit     ABA                amount
               JOSHUA J FRASHUER                                                       xxxxxx9324          xxxx xxxx                     $815 99




                                                                                                    NON-NEGOTIABLE
          Case:20-11841-KHT
              CO.  FILE DEPT. Doc#:7
                              CLOCK VCHR.Filed:03/12/20
                                          NO.  070                                Entered:03/12/20 18:10:31 Page7 of 9
               2CE     000119     005100              0000040010   1                   Earnings Statement
               SHAMROCK          PAINTING     INC.                                     Period Beginning:       01/13/2020
               1277 S CHEROKEE             STREET                                      Period Ending:          01/19/2020
               DENVER,COLORADO               80223-3206                                Pay Date:               01/24/2020



               Taxable Marital Status:      Married                                        JOSHUA J FRASHUER
               Exemptions/Allowances:                                                      23402 E CHENANGO PL
                 Federal:           6
                 CO:                6
                                                                                           AURORA CO 80016



                        rate        hours         this period          year to date    Other Benefits and
Regular          23 0000           34 75            799 25                2 640 00                                   this period   total to date
Regular          28 0000            8 00            224 00                             Total Work Hrs                    42 75
              Gross Pay                          $1 023 25                2 640 00
                                                                                       BASIS OF PAY: HOURLY
              Statutory
              Federal Income Tax                      -29   83               32   76
              Social Security Tax                     -63   44              163   68
              Medicare Tax                            -14   84               38   28
              CO State Income Tax                     -14   43               16   41

              Net Pay                                 $900 71
              CHECKING                                -900 71

              Net Check                                $0 00



                Your federal taxable wages this period are
                $1 023 25




                                                                                                                                     2000 A DP, LLC




               SHAMROCK PAINTING INC                                                   Advice number:                00000040010
               1277 S CHEROKEE STREET                                                  Pay date:                     01/24/2020
               DENVER COLORADO 80223-3206



               Deposited       to the account of                                       account number      transit     ABA                amount
               JOSHUA J FRASHUER                                                       xxxxxx9324          xxxx xxxx                     $900 71




                                                                                                    NON-NEGOTIABLE
          Case:20-11841-KHT
              CO.  FILE DEPT. Doc#:7
                              CLOCK VCHR.Filed:03/12/20
                                          NO.  070                                Entered:03/12/20 18:10:31 Page8 of 9
               2CE     000119     005100              0000030010   1                   Earnings Statement
               SHAMROCK          PAINTING     INC.                                     Period Beginning:       01/06/2020
               1277 S CHEROKEE             STREET                                      Period Ending:          01/12/2020
               DENVER,COLORADO               80223-3206                                Pay Date:               01/17/2020



               Taxable Marital Status:      Married                                        JOSHUA J FRASHUER
               Exemptions/Allowances:                                                      23402 E CHENANGO PL
                 Federal:           6
                 CO:                6
                                                                                           AURORA CO 80016



                        rate        hours         this period          year to date    Other Benefits and
Regular          23 0000           15 75               362 25             1 616 75                                   this period   total to date
Regular          28 0000           14 00               392 00                          Total Work Hrs                    29 75
              Gross Pay                               $754 25             1 616 75
                                                                                       BASIS OF PAY: HOURLY
              Statutory
              Federal Income Tax                       -2   93                2   93
              Social Security Tax                     -46   76              100   24
              Medicare Tax                            -10   93               23   44
              CO State Income Tax                      -1   98                1   98

              Net Pay                                 $691 65
              CHECKING                                -691 65

              Net Check                                $0 00


                Your federal taxable wages this period are $754 25




                                                                                                                                     2000 A DP, LLC




               SHAMROCK PAINTING INC                                                   Advice number:                00000030010
               1277 S CHEROKEE STREET                                                  Pay date:                     01/17/2020
               DENVER COLORADO 80223-3206



               Deposited       to the account of                                       account number      transit     ABA                amount
               JOSHUA J FRASHUER                                                       xxxxxx9324          xxxx xxxx                     $691 65




                                                                                                    NON-NEGOTIABLE
          Case:20-11841-KHT
              CO.  FILE DEPT. Doc#:7
                              CLOCK VCHR.Filed:03/12/20
                                          NO.  070                                Entered:03/12/20 18:10:31 Page9 of 9
               2CE     000119     005100              0000010010   1                  Earnings Statement
               SHAMROCK          PAINTING     INC.                                    Period Beginning:       12/23/2019
               1277 S CHEROKEE             STREET                                     Period Ending:          12/29/2019
               DENVER,COLORADO               80223-3206                               Pay Date:               01/03/2020



               Taxable Marital Status:      Married                                       JOSHUA J FRASHUER
               Exemptions/Allowances:                                                     23402 E CHENANGO PL
                 Federal:           6
                 CO:                6
                                                                                          AURORA CO 80016



                        rate        hours         this period          year to date   Other Benefits and
Regular          23 0000           24 50               563 50               563 50                                  this period   total to date
              Gross Pay                               $563 50               563 50    Total Work Hrs                    24 50


              Statutory                                                               BASIS OF PAY: HOURLY
              Social Security Tax                     -34 94                 34 94
              Medicare Tax                             -8 17                  8 17
              Net Pay                                 $520 39
              CHECKING                                -520 39

              Net Check                                $0 00


                Your federal taxable wages this period are $563 50




                                                                                                                                    2000 A DP, LLC




               SHAMROCK PAINTING INC                                                  Advice number:                00000010010
               1277 S CHEROKEE STREET                                                 Pay date:                     01/03/2020
               DENVER COLORADO 80223-3206



               Deposited       to the account of                                      account number      transit     ABA                amount
               JOSHUA J FRASHUER                                                      xxxxxx9324          xxxx xxxx                     $520 39




                                                                                                   NON-NEGOTIABLE
